COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN THE INTEREST OF O. C. V. AND M.               §                No. 08-15-00355-CV
 S. V., JR.,
                                                  §                  Appeal from the
                       Appellant,
                                                  §                 383rd District Court

                                                  §              of El Paso County, Texas

                                                  §               (TC# 2012DCM10912)

                                               §
                                             ORDER

   Pending before the Court is Appellant’s motion asserting there are inaccuracies in the

reporter’s record and to submit the matter to the trial court. According to Appellant’s motion,

the parties have been unable to resolve the dispute. The motion is GRANTED. The appeal is

abated and the trial court is directed to conduct a hearing to determine whether the reporter’s

record accurately reflects the following:

   1. Appellant’s request to offer Exhibit A into evidence;

   2. whether Exhibit A was admitted into evidence; and

   3. Appellant’s testimony regarding Exhibit A.


If the trial court determines that the record is inaccurate, it shall order the court reporter to

conform the reporter’s record, including text and any exhibits, to what occurred in the trial court,

and to file certified corrections in the appellate court. See TEX.R.APP.P. 34.6(e)(2). If the trial

court determines that the reporter’s record is accurate, it shall state same in its written findings.

                                                   1
       The trial court shall forward its findings to the District Clerk of El Paso County, Texas,

on or before May 22, 2016. The District Clerk shall prepare and forward a supplemental clerk’s

record containing the findings and forward the same to this Court on or before June 6, 2016.

Further, the transcription of the hearing shall be prepared, certified and filed with this Court on

or before June 6, 2016.

       IT IS SO ORDERED this 22nd day of April, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                2